Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 1/18/2019 
Double Patenting
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

All claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Patent 10,185,955.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims speak to wireless card reader receiving, selecting and associated location information with transaction to process a transaction. 
Regarding claim 1, the language within this claim can be found within claim 1 of U.S. Patent No. 10,185,955 (application: 15-866-850).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court 
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “receiving, selecting, a transaction card from at least two transaction cards located in respective slots of a plurality of card slots based on location information associated with a location of the transaction, or transaction information associated with the transaction; generating a transaction token, and communicating to process the transaction without removing the selected transaction card from the respective card slot.”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “transaction token, instructions, executed on processor, a wireless card reader, electronic wallet device”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Ref1 (U.S. Patent ref#1) in view of Ref2 (U.S. Patent ref#2)  
Re claim 1 & 8 & 15: Ref1 discloses: 
 A method, comprising: (see Kon Figure 1)
 An electronic wallet device, comprising: a plurality of card slots configured to hold at least two transaction cards, each card slot, of the plurality of card slots, including a card reader; one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: (see Kon Figure 3-5)
 A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: (see Kon Figure 3-5)
receiving, by an electronic wallet device, a wireless card read request associated with a transaction at a transaction terminal; (see Kon Figure 3-5 + Figure 6 item S10-14)
automatically selecting, by the electronic wallet device, a transaction card from at least two transaction cards located in respective slots of a plurality of card slots based on at least one of: (see Kon Figure 3-5 + Figure 6 item S16)
location information associated with a location of the transaction, or transaction information associated with the transaction; generating, by the electronic wallet device, a 
the transaction token being generated based on a read of the transaction card via a card reader associated with a respective card slot holding the selected transaction card; and (see Kon Figure 3-5 + Figure 6 item S16-S20 + Figure 5 item 1A)
communicating, by the electronic wallet device, the transaction token to the transaction terminal to process the transaction without removing the selected transaction card from the respective card slot. (see Kon Figure 3-5 + Figure 6 item S16-S20)
Although Kon claims all of the features Liu more clearly claims “Select based on business information/rules” (see Liu Figure 3 item 52-53)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kon by adapting select based on business information/rules of Liu.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Kon and Liu both relate to same subject area of credit card selection. 
Re claim 2 & 9 & 16 : see claim 1 + 
a merchant identifier indicating a type of merchant that is associated with the transaction. and (see Liu Figure 3 item 52-53, see Kon Figure 3-5 + Figure 6 item S16.  The examiner also claims official merchant identifier is a rule that could be created)
Re claim 9: see claim 1 + 

Re claim 6 & 13 & 20: see claim 1 + 
sending a request for the business information, to a user device, based on detecting the transaction pending at the transaction terminal, where the business information is to be received from the user device. (see Liu Figure 3 item 52-53) (see Kon Figure 3-5 + Figure 6 item S16)
Re claim 13: see claim 1 + 
obtain the business information via a user device in communication with the electronic wallet device. (see Liu Figure 3 item 52-53) (see Kon Figure 3-5 + Figure 6 item S16) 
Re claim 7 & 14 & 21: see claim 1 + 
identifying the business information from at least one of: a user device, a user input of the electronic wallet device, or a cloud computing environment. (see Liu Figure 3 item 52-53) (see Kon Figure 3-5 + Figure 6 item S16)
Re claim 14: see claim 1 +
when automatically selecting the transaction card from the at least two transaction cards, are further to: determine, from the business information and transaction information associated with the transaction, that the transaction is a business transaction; identify that one of the at least two transaction cards is designated for business transactions; and automatically select the one of the at least two transaction cards as the transaction card based on identifying that one of the at least two transaction cards is designated for business transactions. (see Liu Figure 3 item 52-53) (see Kon Figure 3-5 + Figure 6 item S16)

The following claims are found to have an allowable subject matter should they be rewritten into the independent claims.  
Re claim 3 & 10 & 17: see claim 1 + 
identifying business information associated with the transaction; and automatically selecting the transaction card from the at least two transaction cards based on the business information.
Re claim 4 & 11 & 18: see claim 1 + 
where the business information includes at least one of: information associated with a calendar event, a message, authorization information for a business transaction, or location information.
Re claim 11: see claim 1 + 
where the business information comprises: information associated with a calendar event indicating that the transaction is associated with a business transaction, and
where the one or more processors, when automatically selecting the transaction card from the at least two transaction cards, are to:
automatically select a business transaction card, from the at least two transaction cards, that is designated for the business transaction.
Re claim 5 & 12 & 19: see claim 1 + 
identifying the business information based on a time period, the business information being included within at least one of: a calendar event occurring during the time period, or a message indicating a time within the time period.	
Re claim 12: see claim 1 + 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.